COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Cecilia Clinkscale v. Corporate Auto Services, Inc., et al.

Appellate case number:      01-15-00938-CV

Trial court case number:    1059855

Trial court:                County Court at Law No. 1 of Harris County

       On December 23, 2015, appellant, Cecilia Clinkscale, proceeding pro se, filed a
notice of appeal in the trial court from the order denying her verified motion to reinstate
case on docket, signed on September 23, 2015, in this contract action. Because appellant
filed an affidavit of indigence for appellate costs in this Court, the Clerk of this Court
forwarded it to the trial clerk on December 29, 2015, and requested that an indigent
clerk’s record be filed within 30 days. On January 6, 2016, the indigent clerk’s record
was filed in this Court attaching the trial court’s order, signed on January 5, 2016,
sustaining the trial clerk’s contest to appellant’s affidavit of indigence. See TEX. R. APP.
P. 20.1(e)(1), (i)(4).
       A party claiming indigence for appellate costs may seek review of a trial court’s
order sustaining a contest to her affidavit of indigence by filing a motion challenging the
order, within 10 days of that order, in the appellate court. See TEX. R. APP. P. 20.1(j)(1),
(2). Here, because appellant failed to timely file such a motion, the Clerk of this Court is
directed to mark appellant not indigent for purposes of appellate costs. See id. 20.1(j)(2).
       Accordingly, because appellant has not established indigence, it is ORDERED
that she pay the $205.00 filing fee to the Clerk of this Court and file evidence with the
Clerk of this Court of payment or arrangements to pay the trial clerk for the $234.00
clerk’s record fee within 30 days of the date of this order, or this appeal may be
dismissed without further notice. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually
Date: February 2, 2016